UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


_______________________________
                                )
DENISE SENECAL,                 )
                                )
          Plaintiff,            )
                                )
          v.                    )   Civil Action No. 11-1768 (RWR)
                                )
CALLAHAN & ASSOCIATES, INC.     )
                                )
          Defendant.            )
_______________________________ )

                         MEMORANDUM ORDER

     Defendant Callahan & Associates, Inc. removed this action

from the Superior Court alleging federal question jurisdiction.

If this court lacks subject matter jurisdiction over this action,

the action would have to be either remanded to the Superior Court

or dismissed.   See Fed. R. Civ. P. 12(h)(3).

     A federal court is duty bound to assure itself at all times

of its jurisdiction to entertain an action.     See Ins. Corp. of

Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694,

702 (1982).   A closer examination of this court’s jurisdiction is

warranted, and this court will do its duty to conduct one.    The

parties will be directed to brief the following question: Is

federal question jurisdiction under 28 U.S.C. § 1331 established

in this complaint that brings solely local law causes of action

where the complaint also alleges conduct by the defendant that

purports to violate federal law?
                               - 2 -

     Since this inquiry would ordinarily be raised in a challenge

brought by the plaintiff, the plaintiff will be ordered to file a

memorandum first, with the defendant filing a response, and the

plaintiff filing a reply.   Accordingly, it is hereby

     ORDERED that the plaintiff file by October 28, 2011 a

memorandum addressing the question posed above.     The defendant

shall file a response by November 14, 2011.     The plaintiff shall

file a reply by November 21, 2011.

     SIGNED this 7th day of October, 2011.



                                       __________/s/_______________
                                       RICHARD W. ROBERTS
                                       United States District Judge